Citation Nr: 1242826	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a cervical spine disability (listed as residuals of a neck injury) and for headaches (listed as a concussion with secondary headaches).  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In May 2010, the Board, in pertinent part, remanded the issues of entitlement to service connection for a cervical spine disability and for headaches, for further development.  The issues have been recharacterized as indicated on the title page to comport with the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in May 2010, partly to return the claims file to the examiner who conducted November 2007 VA spine and neurological examinations to obtain an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any current cervical spine disability and headaches were related to the Veteran's period of service, to specifically include his claimed neck (and head) injury during service.  If the examiner was not available, the RO was requested to forward the claims file to another physician of appropriate specialty.  

In the May 2010 remand, the Board specifically informed the examiner that the Veteran claimed that he injured his neck (and head) during service while lying in the bed of a truck which stopped suddenly, and that he maintained that he suffered a cervical spine injury and resulting headaches at that time.  The Board also informed the examiner that the Veteran was competent to report such an injury.  

Pursuant to the May 2010 remand, a VA physician provided opinions in June 2010.  The physician commented that the Veteran's current headaches were less likely as not caused by or a result of the headaches he reported during service, to include the trauma he experienced 1973 during service.  The physician did not specifically provide a statement regarding the relationship between any current cervical spine disability and the Veteran's period of service.  The physician reported that the motor vehicle collision that the Veteran experienced while in the military had minimal trauma and that it was unlikely that it produced any long term complications.  The physician stated that tension type headaches, like those for which the Veteran was treated for while in the service, were a fairly common complaint.  The physician noted that at discharge, the Veteran did not have a complaint of headaches.  

As to the Veteran's claimed cervical spine disability, the physician indicated that the Veteran had an isolated occurrence of a cervical spasm while in the military, as well as the isolated motor vehicle collision, and no chronic complaints at discharge.  The physician reported that there had been a thirty-plus year interval in which there were no documented complaints of neck pain.  The physician stated that there was no known connection between isolated, resolved cervical sprain/trauma, and cervical complaints thirty years later.  

The VA physician did not specifically address the Veteran's reports that he had suffered cervical spine symptomatology and headaches during service and continuous cervical spine symptomatology and headaches since service.  The Veteran is competent to report a neck (and head) injury and headache symptoms in service, continuous cervical spine and headache symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the physician addressed the Veteran's claim for service-connected for a cervical spine disability, she did not specifically provide an opinion regarding the relationship between any such disability and the Veteran's period of service, to include his reported head and neck injury.  The physician solely indicated that there was no known connection between isolated, resolved cervical sprain/trauma, and cervical complaints thirty years later.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the May 2010 remand has not been accomplished, the Veteran must be afforded another VA examination.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At an April 2010 Board hearing, the Veteran reported that he had received treatment for his claimed cervical spine disability and headaches at the Murfreesboro, Tennessee VA Medical Center in 1998.  He specifically reported that he underwent a magnetic resonance imaging (MRI) study at that time.  There are no VA treatment reports of record prior to July 2007.  As there may be outstanding treatment records that may be pertinent to the Veteran's claims, an attempt must be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records that are not already in the claims folder relating to his reported treatment for cervical spine problems and headaches, and dated since January 1998, from the Murfreesboro, Tennessee VA Medical Center, to specifically include a 1998 MRI.

2.  Ask the Veteran to identify all other medical providers who have treated him for cervical spine problems and headaches since 1998.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed cervical spine disability and headaches.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should diagnose all current cervical spine disabilities and indicate if the Veteran has current headaches.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine disabilities and headaches are related to and/or had their onset during his period of service, to specifically include his claimed neck (and head) injury in service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered a neck (and head) injury and headaches during his period of service and continuous cervical spine symptomatology and headaches since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


